Name: Council Directive 80/1178/EEC of 4 December 1980 amending, consequent on the accession of Greece, Directive 74/561/EEC on admission to the occupation of road haulage operator in national and international transport operations
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  employment;  Europe
 Date Published: 1980-12-23

 Avis juridique important|31980L1178Council Directive 80/1178/EEC of 4 December 1980 amending, consequent on the accession of Greece, Directive 74/561/EEC on admission to the occupation of road haulage operator in national and international transport operations Official Journal L 350 , 23/12/1980 P. 0041 - 0041 Finnish special edition: Chapter 7 Volume 2 P. 0169 Greek special edition: Chapter 06 Volume 3 P. 0004 Swedish special edition: Chapter 7 Volume 2 P. 0169 Spanish special edition: Chapter 07 Volume 2 P. 0255 Portuguese special edition Chapter 07 Volume 2 P. 0255 COUNCIL DIRECTIVE of 4 December 1980 amending, consequent on the accession of Greece, Directive 74/561/EEC on admission to the occupation of road haulage operator in national and international transport operations (80/1178/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas Council Directive 74/561/EEC of 12 November 1974 on admission to the occupation of road haulage operator in national and international transport operations (1) should be amended so as to ensure that in Greece the acquired rights of operators already engaged in their occupation in that country are safeguarded under conditions comparable to those which have been enjoyed by operators in the present Member States; Whereas, under the terms of Article 22 of the 1979 Act of Accession, Directive 74/561/EEC must be adapted in conformity with the guidelines set out in Annex II to that Act ; whereas, moreover, such adaptation should take account of the time limit provided for in Annex XII to the Act for the introduction by Greece of the measures required for the application of Directive 74/561/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 The following paragraph shall be added to Article 5 of Directive 74/561/EEC: "3. With regard to Greece, the dates in paragraphs 1 and 2 shall be replaced as follows: - in paragraph 1, "1 January 1978" shall be replaced by "1 January 1984"; - in paragraph 2, "31 December 1974", "1 January 1978" and "1 January 1980" shall be replaced by "31 December 1980", "1 January 1984" and "1 January 1986" respectively." Article 2 This Directive shall apply as from 1 January 1981. Article 3 This Directive is addressed to the Member States. Done at Brussels, 4 December 1980. For the Council The President J. BARTHEL (1)OJ No L 308, 19.11.1974, p. 18.